Citation Nr: 1617119	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-28 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972, and from September 1974 to September 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the March 2016 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss disability is etiologically related to service. 


CONCLUSION OF LAW

The Veteran's bilateral sensorineural hearing loss disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the claim for service connection, discussion concerning compliance with the duties to notify and assist is not necessary.  

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the Court found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that he has a current bilateral hearing loss disability that is related to service, to include noise exposure in service.  The medical evidence of record shows a diagnosis of bilateral ear sensorineural hearing loss and auditory thresholds in each ear that are 40 decibels or greater during the appeal period.  See e.g., June 2010 VA examination.  Accordingly, the Board finds that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

Further, the Veteran reported that he was exposed to loud noise in service, including loud noise from artillery all day and sometimes at night for 15 months in Vietnam, and he did not have hearing protection when in Vietnam.  See e.g., March 2010 claim.  Because the Veteran's DD-214s confirm that the Veteran was a field artillery fire control man in service and that he received the Combat Action Ribbon, the Navy Achievement Medal with combat "V", and the Vietnamese Cross of Gallantry w/ palm and frame, the Board finds that the Veteran's statements that he was exposed to loud noise in service are credible, as they are consistent with the circumstances of his meritorious combat service.  38 U.S.C.A. § 1154; see also DD-214 (showing that Veteran served in Vietnam from February 1969 to May 1970).  The Board also notes that the Veteran's service treatment records show some degree of hearing loss under Hensley in both ears after the Veteran's period of service in Vietnam.  See June 1972 Report of Medical Examination; February 1975 audiogram (also showing that the Veteran was fitted for hearing protection after the Veteran's period of service in Vietnam).  Accordingly, the in-service occurrence is shown.  

Furthermore, the weight of the evidence supports a finding that the Veteran's bilateral hearing loss disability is etiologically related to service.  The Veteran is competent to report his symptoms, specifically to include his observation that right after separation from service, he had difficulty understanding people when they were talking to him, and that he could see their lips moving, but he could not hear the words clearly.  See March 2016 Board hearing transcript at p. 8-9.  The Veteran reported that he has had this problem to this day.  Id.  The Board finds that this report as to continuing symptoms since service is credible.  

Further, the weight of the medical evidence of record shows that the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  

The Board acknowledges that the June 2010 VA examiner opined that the Veteran's bilateral hearing loss disability is less likely than not related to noise exposure in service.  However, after noting that there was normal hearing in 1975, the VA examiner noted that there was a significant pure tone threshold shift, but the examiner did not comment on how this is significant.  Further, the VA examiner did not reconcile her negative opinion with the service treatment records showing some degree of hearing loss under Hensley after the Veteran's period of service in Vietnam.  Further, it does not appear that the VA examiner asked the Veteran about his symptoms of hearing loss, to include whether the Veteran had symptoms of hearing loss since service.  For these reasons, the June 2010 VA examiner's opinion as to etiology is of little probative value.  

On the other hand, the October 2012 private medical opinion states that the Veteran's hearing loss disability resulted from the Veteran's in-service exposure to gunfire and that without the benefit of hearing protection, "it is quite likely that he could have sustained damage to his auditory system."  The October 2012 private medical opinion has significant probative value, as it is supported by rationale, is based on review of medical studies, and is based on the Veteran's reports of in-service noise exposure by artillery and continued hearing loss symptoms, which the Board has found to be credible.  Thus, this October 2012 private medical opinion outweighs the June 2010 VA medical opinion.   

For the above reasons, the weight of the evidence supports a finding that the Veteran's current bilateral sensorineural hearing loss disability is etiologically related to his noise-exposure in service, and service connection is warranted for the same.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


